Order in so far as it strikes out the affirmative defense contained in paragraphs fourteenth to eighteenth of defendants’ answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the defendants may properly allege as an affirmative defense the matters that have been struck out by the order appealed *697from and plaintiff will not be prejudiced thereby. (Clode v. Scribner’s Sons, 200 App. Div. 532; Savage Realty Co., Inc., v. Lust, 203 id. 55.) Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ., concur.